 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JOE TAYLOR,                                       No. 2:18-CV-0149-JAM-DMC-P
12                        Plaintiff,
13           v.                                         FINDINGS AND RECOMMENDATIONS
14    J. LEWIS, et al.,
15                        Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the court is plaintiff’s first amended complaint (ECF No. 12).

19                  On August 16, 2019, the court issued a screening order addressing the sufficiency

20   of plaintiff’s allegations. See ECF No. 13. The court summarized plaintiff’s allegations and

21   claims as follows:

22                                   Plaintiff names ten Defendants including Does 1-5. The
                    named Defendants are: (1) J. Lewis, (2) J. Ma, (3) M. Bobbala, (4) P.
23                  Sahota (5) S. Chaiken. Plaintiff alleges Defendants violated his Eighth
                    Amendment right against cruel and unusual punishment by denying him
24                  proper medical treatment and failing to provide him adequate pain
                    medication. Plaintiff asserts he underwent arthroscopic knee surgery.
25                  Plaintiff takes issue with the treatment plan implemented by certain
                    Defendants, questioning their “ability to provide serious relief to
26                  Plaintiff’s pain and deteriorating condition.” Plaintiff also takes issue with
                    the use of ibuprofen to control his pain—Plaintiff asserts it is ineffective
27                  and causes him stomach problems. Plaintiff’s allegations as to each
                    Defendant are less than clear.
28
                                                        1
 1                                  Plaintiff alleges that Defendant J. Lewis was deliberately
                    indifferent when he denied Plaintiff’s grievance related to his knee pain.
 2                  Plaintiff alleges that Defendant J. Ma was deliberately indifferent by
                    failing to provide proper medical treatment. Plaintiff seems to indicate J.
 3                  Ma did not treat his knee issues, requiring another physician to drain
                    Plaintiff’s knee of fluid and provide him steroid injections. Plaintiff asserts
 4                  he is receiving no treatment from J. Ma other than receiving ibuprofen.
                    Plaintiff alleges M. Bobbala was deliberately indifferent in denying
 5                  Plaintiff’s second level HC Appeal requesting the use of Tramadol.
                    Plaintiff alleges P. Sahota was deliberately indifferent in denying
 6                  Plaintiff’s request for pain relief despite knowing the pain was “quite
                    worse”. Plaintiff alleges Defendant Chaiken was deliberately indifferent
 7                  by denying Plaintiff’s request to be removed from Dr. J. Ma’s case load
                    and failing to address Plaintiff’s plea for pain relief. Finally, Plaintiff
 8                  makes no allegations in the first amended complaint as to Does 1-5.

 9                  ECF No. 13, pgs. 2-3.

10                  The court concluded plaintiff states sufficient facts to proceed on his Eighth

11   Amendment claim against defendant Ma. See id. at 5. The court also concluded plaintiff’s first

12   amended complaint was insufficient as to the remaining defendants, Lewis, Bobbala, Sahota, and

13   Chaiken. See id. After outlining the applicable legal standards for Eighth Amendment medical

14   care claims, the court stated:

15                                  Plaintiff alleges sufficient facts against J. Ma to proceed
                    past screening. However, Plaintiff’s allegations against J. Lewis, M.
16                  Bobbala, P. Sahota, S. Chaiken, and Does 1-5 cannot pass screening.
                    These allegations are all based on Plaintiff’s belief that the modification to
17                  his pain regime are ineffective at managing his pain despite several
                    doctors and the Pain Management Committee’s determination that the
18                  modification is proper based on Plaintiff’s condition. This amounts to a
                    difference of opinion between Plaintiff and these Defendants. Such a
19                  difference of opinion, based on the facts alleged, does not state a claim
                    sufficient to establish a constitutional violation under the Eighth
20                  Amendment. See Jackson v. McIntosh, 90 F.3d at 332. For that reason,
                    Plaintiff’s complaint cannot pass the screening stage.
21
                    Id. at 5.
22

23   Plaintiff was provided an opportunity to file an amended complaint within 30 days addressing the

24   deficiencies identified in the screening order. See id. at 5-6. To date, plaintiff has not filed an

25   amended complaint.1

26   ///

27
            1
                  By separate order issued herewith, the court has directed plaintiff to submit
28   documents necessary for service of the first amended complaint on defendant Ma.
                                                      2
 1                  Based on the foregoing, the undersigned recommends that:

 2                  1.      Defendants Lewis, Bobbala, Sahota, and Chaiken be dismissed; and

 3                  2.      This action proceed on plaintiff’s first amended complaint against

 4   defendant Ma only.

 5                  These findings and recommendations are submitted to the United States District

 6   Judge assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within 14 days

 7   after being served with these findings and recommendations, any party may file written objections

 8   with the court. Responses to objections shall be filed within 14 days after service of objections.

 9   Failure to file objections within the specified time may waive the right to appeal. See Martinez v.

10   Ylst, 951 F.2d 1153 (9th Cir. 1991).

11

12   Dated: October 3, 2019
                                                           ____________________________________
13                                                         DENNIS M. COTA
14                                                         UNITED STATES MAGISTRATE JUDGE

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       3
